IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JEROME SCOTT,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5146

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 24, 2015.

An appeal from an order of the Circuit Court for Jefferson County.
Karen A. Gievers, Judge.

Jerome Scott, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.